Citation Nr: 0725072	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
leg disorder.  

2.  Entitlement to service connection for claimed skin 
cancer.  

3.  Entitlement to service connection for claimed discoid 
lupus of the face.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to an initial compensable rating prior to 
January 20, 2006 and to an initial rating in excess of 20 
percent beginning January 20, 2006 for service-connected 
degenerative disc disease of the lumbar spine (lumbar spine 
disability).  

6.  Entitlement to an initial compensable rating prior to 
January 20, 2006 and to an initial rating in excess of 10 
percent beginning January 20, 2006 for service-connected 
arthritis of the left acromioclavicular joint (left shoulder 
disability).  

7.  Entitlement to an initial compensable rating prior to 
January 25, 2006 and to an initial rating in excess of 10 
percent beginning January 25, 2006 for service-connected 
bilateral sensorineural hearing loss (SNHL).  

8.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral tinnitus.  

9.  Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease (GERD).  

10.  Entitlement to an initial compensable rating for 
service-connected residuals of umbilical hernia repair 
(hernia repair).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The evidence on file indicates that the veteran had over 20 
years of active service, with active military duty from 
January to April 1982 and from January 2003 to January 2005 
and other service in the National Guard.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2006, and a transcript of this hearing is of record.  

The issues of an initial compensable evaluation prior to 
January 20, 2006 and to an initial rating in excess of 20 
percent beginning January 20, 2006 for the service-connected 
lumbar spine disability and to an initial compensable 
evaluation prior to January 20, 2006. an initial rating in 
excess of 10 percent beginning January 20, 2006 for the 
service-connected left shoulder disability are being remanded 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified by VA if further action is required on his part.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a leg 
condition due to an event or incident of his period of 
military service.  

2.  The veteran currently is not shown to have skin cancer 
due to an event or incident of his period of military 
service.  

3.  The veteran currently is not shown to have discoid lupus 
of the face due to an event or incident of his period of 
military service.  

4.  The veteran currently is not shown to have hypertension 
due to an event or incident of his period of military 
service.  

5.  The audiological evaluation in November 2004 showed 
average pure tone thresholds of 27.5 decibels in each ear and 
bilateral speech recognition ability of 92 percent; 
audiological evaluation in January 2006 showed average pure 
tone thresholds of 47.5 decibels in the right ear, with 
speech recognition ability of 72 percent, and pure tone 
thresholds of 55 decibels in the left ear, with speech 
recognition ability of 76 percent.  

6.  The currently assigned 10 percent rating for bilateral 
tinnitus is the highest rating allowable under applicable 
legal authority.

7.  The service-connected GERD is not shown to involve 
pyrosis or regurgitation, with substernal, arm, or chest pain 
or otherwise cause considerable impairment of health.  

8.  The veteran's service-connected hernia repair residuals 
do not involve weakening of the abdominal wall or require the 
wearing of a supportive belt.  



CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral leg disability due 
to disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  The veteran does not have a disability manifested by skin 
cancer due to disease or injury that was incurred in or 
aggravated by active military duty, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

3.  The veteran does not have a disability manifested by 
discoid lupus of the face due to disease or injury that was 
incurred in or aggravated by active military duty; nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a disability manifested 
hypertension due to disease or injury that was incurred in or 
aggravated by active military duty, nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

5.  The criteria for the assignment of an initial compensable 
evaluation prior to January 25, 2006 for the service-
connected SNHL have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic 
Code 6100 (2006).  

6.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent beginning January 25, 2006 for the 
service-connected SNHL have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 
including Diagnostic Code 6100 (2006).  

7.  The claim for an initial rating higher than 10 percent 
for the service-connected bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.87 including Diagnostic Code 6260 (2002-2006).  

8.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected GERD have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114 including Diagnostic Code 7399-7346 (2006).  

9.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected hernia repair have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7399-7339 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In July 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection and an 
increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran has not been informed that 
an appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  However, since 
the service connection and increased rating claims addressed 
below are being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in November 2004 and January 2006.  
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his September 2006 personal hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of skin cancer or hypertension, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

A careful review of the service medical records shows that 
the veteran complained in December 2003 of chronic leg pain.  
However, the service records do not contain any diagnosis of 
chronic leg disability, skin cancer or hypertension.  

The service records contain several references to discoid 
lupus of the face, including on a June 2004 Medical 
Evaluation Board.  

However, when evaluated for VA purposes in November 2004, the 
examiner found that there was no pathology of the legs, lupus 
or other skin pathology, or evidence of hypertension.  The X-
ray studies of the legs were normal.  

Subsequent VA treatment records in 2005 also do not reveal 
any objective evidence of leg disability, skin cancer, lupus, 
or hypertension, despite the veteran's contention that they 
do.  

Consequently, because there is no current evidence of any of 
the disabilities for which the veteran is seeking service 
connection, there cannot be basis linking the claimed 
conditions to service.  

As all of the elements needed to warrant service connection 
for bilateral leg disability, ski cancer, discoid lupus of 
the face or hypertension have not been shown, these claims 
must be denied.  

The Board acknowledges the veteran's September 2006 testimony 
and the written statements from and on behalf of the veteran.  
However, questions of medical diagnosis or causation require 
the specialized knowledge and experience of a trained 
physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against each of the veteran's service connection claims, as 
noted above, the doctrine of reasonable doubt is not for 
application with respect to these issues.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).  


Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).  

Several of the service-connected disabilities are rated under 
hyphenated diagnostic codes that include a code that ends in 
"99."  A designation of a diagnostic code that ends in 
"99" reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with another diagnostic code indicates that the disability 
has been rated as analogous to the second code listed.  See 
38 C.F.R. 
§§ 4.20, 4.27 (2006).  


SNHL

Schedular Criteria 

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran was assigned a noncompensable evaluation 
for his service-connected bilateral hearing loss from January 
23, 2005 through January 24, 2006; he was assigned a 10 
percent rating for bilateral hearing loss beginning January 
25, 2006.  

The audiological evaluation for VA purposes in November 2004 
reveals average puretone thresholds of 27.5 decibels in each 
ear; speech recognition ability was 92 percent in each ear.  

The VA audiological evaluation in January 2006 reveals 
average puretone thresholds of 47.5 decibels in the right ear 
and 55 decibels in the left ear; speech recognition ability 
was 72 percent in the right ear and 76 percent in the left 
ear.  

Applying the November 2004 results to the Schedule translates 
to a numeric designation of Level I for each ear.  See 
38 C.F.R. § 4.85, Table VI.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  

The January 25, 2006 audiological results translate to a 
numeric designation of Level IV for each ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Schedule results in a 10 percent 
evaluation.  

Consequently, a compensable evaluation is not warranted for 
the service-connected bilateral hearing loss prior to January 
25, 2006 and a rating in excess of 10 percent is not 
warranted beginning January 25, 2006..  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86 (2006).  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either service-connected 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2,000 Hertz in either ear.  

Thus, the veteran is not entitled to consideration under 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in his service-connected bilateral hearing loss.  


Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective on June 13, 2003, to clarify existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for the service-
connected tinnitus.  

Therefore, the claim for a rating higher than 10 percent for 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


GERD

Schedular Criteria

Under DC 7346, for hiatal hernia, a 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 10 percent rating is assigned when the disease exhibits two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114.

Analysis

When examined for VA purposes in November 2004, the veteran's 
abdomen was soft with no organomegaly or tenderness.  There 
were no scars or hernia found.  He was not taking any 
medication for gastrointestinal disability.  An upper 
gastrointestinal x-ray series in November 2004 was considered 
normal.  

On VA examination in January 2006, the veteran complained of 
GERD symptomatology approximately once a month for 10-15 
minutes.  He was not taking any medication for 
gastrointestinal disability.  He reported some dysphagia and 
occasional burning, but did not have hematemesis, melana, 
nausea, vomiting, or regurgitation.  

The examination revealed that the veteran's abdomen was 
nontender and nondistended.  There was some tenderness on 
palpation of the umbilicus but no rebound tenderness.  The 
veteran's weight had been relatively stable.  The diagnosis 
was that of GERD, by history.  

Based upon the above lack of clinical and x-ray evidence of 
gastrointestinal symptomatology, the Board concludes that the 
veteran's GERD does not involve two or more of the symptoms 
required for a higher evaluation, including persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  

Moreover, there is no clinical evidence that the veteran's 
symptoms are productive of considerable impairment of health, 
as also required for a 30 percent rating.  The Board does not 
find that any other digestive system diagnostic code would be 
more appropriate for rating the veteran's GERD.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

As such, the Board finds the veteran's service-connected GERD 
is appropriately assigned a noncompensable rating. 


Hernia Repair

Schedular Criteria

Under Diagnostic Code 7339, for a postoperative ventral 
hernia, a 0 percent rating is contemplated for a 
postoperative ventral hernia that is healed with no 
disability and no belt indicated.  

A 20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  

A 40 percent rating is assigned for a large, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary circumstances.  

Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114.  

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7801-7805, the rating schedule for scars.  

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches.  Diagnostic Code 7802 
provides a 10 percent disability rating for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion and have an area or areas of 144 square 
inches or greater.  Diagnostic Code 7803 assigns a 10 percent 
disability rating for unstable, superficial scars.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  

Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

Analysis

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the service-connected hernia repair.  

The objective medical evidence of record does not show that 
the veteran has a small, postoperative ventral hernia with 
weakening of the abdominal wall such that a compensable 
rating would be warranted.  Therefore, the criteria for a 
compensable disability rating are not met for hernia repair 
under Diagnostic Code 7339.  

Furthermore, there is no evidence that the veteran's hernia 
repair scar is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, limits the 
function of any part affected, or has an area of greater than 
6 square inches (39 square cm).  

The examination in November 2004 did not reveal any 
tenderness, scar or hernia.  The January 2006 examination 
only revealed some tenderness on palpation of the umbilicus.  
Therefore, a compensable disability rating is not warranted 
for the veteran's service-connected hernia repair.  

Accordingly, a preponderance of the evidence is against a 
compensable rating for the service-connected hernia repair 
and the claim must be denied.  


Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of each of the service-
connected disabilities at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case, as discussed above.  

There is no evidence showing that the veteran has experienced 
marked interference of employment or has been hospitalized 
due to any of the service-connected disabilities at issue.  

Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

The Board also notes that because initial disability ratings 
are at issue, the veteran can be assigned staged disability 
ratings, as was done for service-connected SNHL.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

However, as there is no significant variation in 
symptomatology for the veteran's GERD and hernia repair 
during the appeal period, staged ratings are not warranted.  




ORDER

Service connection for claimed bilateral leg disorder is 
denied.  

Service connection for claimed skin cancer is denied.  

Service connection for claimed discoid lupus of the face is 
denied.  

Service connection for claimed hypertension is denied.  

An initial compensable evaluation prior to January 25, 2006 
and an initial evaluation in excess of 10 percent beginning 
January 25, 2006 for service-connected bilateral SNHL are 
denied.  

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus is denied.  

An initial compensable evaluation for service-connected GERD 
is denied.  

An initial compensable evaluation for service-connected 
hernia repair is denied.  



REMAND

The veteran testified at his September 2006 personal hearing 
that his service-connected lumbar spine and left shoulder 
disabilities had increased in severity since his most recent 
VA compensation and pension examination in January 2006.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected low back and/or left 
shoulder disability since January 2006.  
After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the service-
connected low back and left shoulder 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including x-rays, must 
be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected low back and left 
shoulder disabilities.  The examiner 
should comment as to whether either 
service-connected disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
initial compensable rating prior to 
January 20, 2006 and for an initial 
rating in excess of 20 percent beginning 
January 20, 2006 for service-connected 
lumbar spine disability and his claim for 
an initial compensable rating prior to 
January 20, 2006 and to an initial rating 
in excess of 10 percent beginning January 
20, 2006 for service-connected left 
shoulder disability based on all relevant 
evidence on file.  If any issue continues 
to be denied, the AOJ must provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


